After Remand from the Alabama Supreme Court

PITTMAN, Judge.
This court, on June 30, 2005, affirmed the trial court’s judgment, without an opinion. Lary v. ZymeTx, Inc. (No. 2040330, June 30, 2005), 945 So.2d 499 (Ala.Civ.App.2005) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Lary, 951 So.2d 635 (Ala.2006). In compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
CRAWLEY, P.J., and THOMPSON, MURDOCK, and BRYAN, JJ., concur.